DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed August 3, 2022.  Claims 1-20 are pending and an action on the merits is as follows.	
Rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicants’ arguments with respect to claims have been considered and are addressed below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kattainen et al. (US 2016/0167921 A1).
Claim 1: Kattainen et al. discloses an elevator system control system, where a sensor system (encoder 11) senses an elevator car condition (speed of rotation of traction sheave 5) (page 4 ¶ [0037]), a safety system signaling element generates a safety signal (emergency stop command) indicative of an incident (emergency stop criteria being fulfilled) and a control system reacts to the safety system signal by driving an elevator car to a stop with a deceleration profile (page 1 ¶ [0009]).  In response to the control system receiving the safety signal indicating that an incident has occurred, the control system engages an electric motor (2) as a primary brake and controls a deceleration rate during the incident by operating the primary brake, determining whether the deceleration rate is above, below, or within a target range (permitted range of variation), and adjusts the deceleration rate based on signals from the sensor system by adjusting the operating of the primary brake when the deceleration rate is determined to be excessive, and by operating a secondary brake (machinery brake 4) when the deceleration rate is determined to be smaller than needed (page 4 ¶ [0037]). The deceleration rate is determined to be excessive or smaller than needed in accordance with a target range (if it differs from a permitted value more than a threshold) (page 2 ¶ [0014]).
Claim 2: Kattainen et al. discloses an elevator system as stated above, where the control system comprises a safety controller (frequency converter 9) that operates the primary and machinery brakes (4) as secondary brakes in accordance with elevator car condition data and the safety signal (page 4 ¶ [0037]).
Claim 3: Kattainen et al. discloses an elevator system as stated above, where the safety controller includes a calculation unit which calculates velocity (speed), acceleration and deceleration of the elevator car in accordance with the elevator car condition data (page 2 ¶ [0018]) such that an electronic braking unit operates a driving machine (electric motor 2) as the primary brake and a brake control unit operates a braking assembly (machinery brakes 4) as the secondary brake (page 4 ¶ [0037]).  A safety monitor and control logic unit then determines which of the driving machine and the braking assembly is to be operated as the primary and the secondary brake and controls the electronic braking unit and the brake control unit in accordance with calculations of the calculation unit, the safety signal, elevator system information and a brake command (page 4 ¶ [0037]).
Claims 4 and 5: Kattainen et al. discloses an elevator system as stated above, where a drive component (safety controller 6), shown in Fig. 1 to be separate from and disposed in communication with the safety controller, operates a driving machine (electric motor 2) (page 1 ¶ [0009]) and a braking assembly (machinery brakes 4) via safety signal (16) (page 4 ¶ [0045]), where the safety controller includes a calculation unit to calculate velocity (speed), acceleration and deceleration of the elevator car in accordance with the elevator car condition data (page 2 ¶ [0018) and a safety monitor and control logic unit receptive of calculations of the calculation unit, the safety signal and elevator system information such that the safety controller instructs the drive component during an emergency incident in accordance with the calculations, the safety signal and the elevator system information to operate the driving machine as the primary brake and braking assembly as the secondary brake (page 4 ¶ [0037]).  Operation of the driving machine is normally performed autonomously (page 4 ¶ [0037]).
Claim 6: Kattainen et al. discloses an elevator system as stated above, where the safety controller resides in a drive component which comprises a controller (microprocessor) receptive of the elevator car condition data (page 2 ¶ [0025]) and a power section configured to operate a driving machine (electric motor 2) and braking assembly (machinery brakes 4), where operation of the driving machine is normally performed autonomously (page 4 ¶ [0037]).  The safety controller includes a calculation unit to calculate velocity (speed), acceleration and deceleration of the elevator car in accordance with the elevator car condition data (page 2 ¶ [0018]) and a safety monitor and control logic unit receptive of calculations of the calculation unit, the safety signal and elevator system information such that the safety controller instructs the power section during an emergency incident in accordance with the calculations, the safety signal and the elevator system information to operate the driving machine as the primary brake and braking assembly as the secondary brake (page 4 ¶ [0037]).  
Claims 8 and 17: Kattainen et al. discloses an elevator system and a method of operating an elevator system comprising an elevator car, a driving machine (electric motor 2) to drive elevator car movements (page 2 ¶ [0024]) and a braking assembly (machinery brakes 4) to apply a braking force in opposition to the elevator car movements (page 2 ¶ [0026]).  When an incident of an elevator occurs (emergency stop criteria is fulfilled), a control system controls the elevator car to a stop with a deceleration profile (page 1 ¶ [0009]).  A control system actively controls a deceleration rate during the incident requiring engagement of a primary brake to decelerate the elevator car movements by operating the driving machine as the primary brake, determining whether the deceleration rate is above, below or within a target range (permitted range of variation), and adjusting the deceleration rate in response to the determination, by adjusting the operating of the primary brake when the deceleration rate is determined to be excessive, and by operating a secondary brake (machinery brake 4) when the deceleration rate is determined to be smaller than needed (page 4 ¶ [0037]). The deceleration rate is determined to be excessive or smaller than needed in accordance with a target range (if it differs from a permitted value more than a threshold) (page 2 ¶ [0014]).
Claim 9: Kattainen et al. discloses an elevator system as stated above, where a system (encoder 11) senses a condition (speed of rotation of traction sheave 5) of the elevator car (page 4 ¶ [0037]), and a safety system signaling element generates a safety signal (emergency stop command) indicative of the incident (page 1 ¶ [0009]).
Claim 10: Kattainen et al. discloses an elevator system as stated above, where the control system comprises a safety controller (frequency converter 9) (page 4 ¶ [0037]).
Claim 11: Kattainen et al. discloses an elevator system as stated above, where the safety controller operates the driving machine and braking assembly as secondary brakes in accordance with elevator car condition data, a safety signal indicative of the incident and elevator system information. (page 4 ¶ [0037]).
Claim 12: Kattainen et al. discloses an elevator system as stated above, where the safety controller includes a calculation unit which calculates velocity (speed), acceleration and deceleration of the elevator car in accordance with the elevator car condition data (page 2 ¶ [0018]) such that an electronic braking unit operates a driving machine (electric motor 2) as the primary brake and a brake control unit operates a braking assembly (machinery brakes 4) as the secondary brake (page 4 ¶ [0037]).  A safety monitor and control logic unit then determines which of the driving machine and the braking assembly is to be operated as the primary and the secondary brake and controls the electronic braking unit and the brake control unit in accordance with calculations of the calculation unit, the safety signal, elevator system information and a brake command (page 4 ¶ [0037]).
Claim 13: Kattainen et al. discloses an elevator system as stated above, where a drive component (safety controller 6), shown in Fig. 1 to be separate from and disposed in communication with the safety controller, is receptive of elevator car condition data and operates a driving machine (electric motor 2) (page 1 ¶ [0009]) and a braking assembly (machinery brakes 4) via safety signal (16) (page 4 ¶ [0045]), where the safety controller includes a calculation unit to calculate velocity (speed), acceleration and deceleration of the elevator car in accordance with the elevator car condition data (page 2 ¶ [0018) and a safety monitor and control logic unit receptive of calculations of the calculation unit, the safety signal and elevator system information such that the safety controller instructs the drive component during an emergency incident in accordance with the calculations, the safety signal and the elevator system information to operate the driving machine as the primary brake and braking assembly as the secondary brake (page 4 ¶ [0037]).  Operation of the driving machine is normally performed autonomously (page 4 ¶ [0037]).
Claims 14 and 15: Kattainen et al. discloses an elevator system as stated above, where the safety controller resides in a drive component which comprises a controller (microprocessor) receptive of the elevator car condition data (page 2 ¶ [0025]) and a power section configured to operate a driving machine (electric motor 2) and braking assembly (machinery brakes 4), where operation of the driving machine is normally performed autonomously (page 4 ¶ [0037]).  The safety controller includes a calculation unit to calculate velocity (speed), acceleration and deceleration of the elevator car in accordance with the elevator car condition data (page 2 ¶ [0018]) and a safety monitor and control logic unit receptive of calculations of the calculation unit, the safety signal and elevator system information such that the safety controller instructs the drive component/power section during an emergency incident in accordance with the calculations, the safety signal and the elevator system information to operate the driving machine as the primary brake and braking assembly as the secondary brake (page 4 ¶ [0037]).  
Claim 18: Kattainen et al. discloses a method as stated above, where the active controlling includes stopping the elevator at a landing (page 3 ¶ [0034]).
Claim 19: Kattainen et al. discloses a method as stated above, where it is determined that the incident is in effect by sensing a condition (speed of rotation of traction sheave 5) of the elevator car (page 4 ¶ [0037]), generating a safety signal (emergency stop command) indicative of the incident (page 1 ¶ [0009]) and communicating elevator system information to the elevator car (page 3 ¶ [0034]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kattainen et al. (US 2016/0167921 A1) in view of Harkonen et al. (US 8,752,677 B2).
Claims 7, 16 and 20: Kattainen et al. discloses an elevator system and method as stated above, but fails to disclose the target range to be adjustable.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the target range to be adjustable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  Doing so would allow “instantaneous fluctuation in the speed of the elevator car” when approaching a stopping floor, without causing “unnecessary activation of the emergency braking procedure” as taught in Harkonen et al. (column 5 lines 4-15).

Response to Arguments
Applicants’ arguments filed August 3, 2022 have been fully considered but they are not persuasive.  
Applicants state on pages 11-12 of the response, that according to Kattainen et al., “the deceleration profiles 3a and 3b should not be interpreted as forming a range between them but rather as two separate and distinct profiles altogether”.  Applicants are correct in that the deceleration profiles (3a, 3b) are distinct profiles.  However these profiles were not interpreted as the claimed target range as suggest by applicants.  Instead, Kattainen et al. discloses movement of an elevator car to be determined to differ from a permitted movement by more than a threshold value (page 2 ¶ [0014]).  Said threshold value is interpreted as applicants’ claimed target range, and therefore properly anticipates applicants’ limitations as required by the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        October 26, 2022